Title: Mary Smith Cranch to Abigail Adams, 7 May 1786
From: Cranch, Mary Smith
To: Adams, Abigail


     
      My Dear Sister
      Braintree May 7th 1786
     
     Yes my dear Sister I have thought it very long since I have receiv’d a Letter from you and thought it very Strange that you should not write me one line by the January Pacquit when mr cranch receiv’d one from mr Adams. You say you wrote but one Letter by it, but do not tell me who it was too none of your Friends here have receiv’d any, and mr King directed a number of other pioples to mr cranchs care. I have a suspician it was to mr T——l——r, but I have not heard a word about it. Pray tell me who it was too? You Surely did not call the three Lines you inclos’d in the Bundle of news papers a Letter. Your Letter by the Febry. Pacquit came last evening by the Post. Mr King could not find a Private hand to send it by, and truly my Sister, it contains wonderful things. A few more dashes and marks under names would have render’d it more intiligible. I cannot help thinking that mr —— has receiv’d its counterpart, for last evening he came home before nine, and went immidiately to Bed. He seldom comes home till after we are abed. I was Saying yesterday morning to Betsy, that nothing would afford me more pleasure than to hear that a cousin of hers was married to a worthy american who would come and settle among us. You have mention’d three in your Letter. If I am to guess among those, I Should Say that Colln H——m——s is the favor’d Man. Eliza says “no. He has been with you but a month!–what then.” This is not their first acquaintance. She recolects a mr murray of whom you have given a fine character and whose Letters to Cousin JQA She has seen and admir’d. I hope you do not design to keep us in this Suspence long. It is now very generally known that my Niece has dismiss’d mr T and what it is for, and such universal rejoicing I beleive there never was before upon such an occation. I have thought it my duty to let it be known that she was not influenc’d to do it by any of her Friends, but that his neglect of her had open’d her eyes and made her think with the rest of the World that he was not calculated to make her so happy as she once thought he was. I want to know what Letters were pick’d up from Fletchers wreck. I thought I had not sent one by him. Young and he or cushing Sail’d So near together that I do not know whether some of my Letters might not be put aboard the ceres. Mr T writ by one of them. If you know what, I wish you would tell me. I know he was jealous of us at that time, but without a cause. He in general denys his being dismiss’d. Says there has been some little misunderstanding between them, that some Fiend or other on this side the water has occation’d it. That as soon as he gets his mills going and his Business into good order, he Shall visit you, and shall Settle the matter in half an hour. But what does He mean by keeping the things and Letters She desir’d him to deliver to Doctor Tufts? Will he wish to keep and wear the Picture when the origanal is in the possession of another?
     I have written you largly by capn. Calhahan and hope they will reach you Safe but we have many fears about him. His vessel was So crank when She went out that many have thought she would overset if She Should meet with a heavey storm. The importance of Doctor Gordons History may save it. He and his History are on board. His Lady is with him also, and several other Ladies. Your Sons were well a few days ago. The two colegians spent an agreable vacancy here, for us it was so and I hope for themselves. They look’d very happy. I had miss N Marsh here all the time to help us. It is no small job to keep three Such Lads in repair. Eliza says she is sure she came home in the right time to make Gowns and wastcoats for them. Cousin charles must be equipt for the expiration of his Freshmanship. I have got him a Gown too. I was determin’d to please my Fancy if it could be done in Boston and I have done it. I hope he will think it as handsome as I do.
     Mr Evans was married last thursday. He set out on monday for Philadelphia upon a visit to his Friends. His Lady goes with him. He will return to his charge in about two months.
     I hope you will not forget to send some linnen both course and fine for your sons. Charles Storer is going to Settle at the eastward there is nothing to be done at Boston to any purpose. We have not had a line from mr Perkins Since the Letter I mention’d to you last Fall. Mr Storer had some thoughts of going to Kentucky some time past, but he has alter’d his plan. He is indeed a fine youth. I could have wisht to have keept him among us. I do not recollect the Poem address’d to our army which you mention but I will inquir for it. Pray send me any thing that you approve of. We Want Something new. We go out but Seldom and want Something to vary our scene. Mr —— is nothing to us, he Sleeps here and that is all. My dear Niece need not fear that the world will charge her with fickleness or infidelity. Mrs P——l——r may and will I know. She means well but is not always judicious. I wish cousin to be very cautious in writing to her.
     I long to have cushing come in. We begin to be anxious about him. We are all well, your Mother Hall and Brothers Family also. Our children will write as soon as they recieve Letters. What is the reason that cousin Nabby has not written to any of us for so long a time. Tell Ester her Freinds are in general Well. Ned Baxters wife has been sick but is better. Yours affectionatly
     
      M Cranch
     
    